Case 8:18-cr-00492-JDW-JSS Document 89 Filed 10/07/19 Page 1 of 1 PageID 322

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA

VS. Case No. 8:18-CR-492-T-27JSS

DONALD DUSSELL

 

ORDER

BEFORE THE COURT is Defendant’s correspondence, construed as a motion to remove
federal detainer and/or appear for arraignment on the Indictment (Dkt. 84) and the Response in
Opposition of the United States(Dkt. 86). The construed motion is DENIED.

Defendant is in pre-trial custody of the State of Florida on unrelated state charges, with a
federal detainer for the Indictment in this case having been lodged against him. He has not been
taken into federal custody and therefore his right to be taken before a magistrate judge “without
unnecessary delay” under Rule 5(a), Fed.R.Crim.P. is not applicable. Kulyk v. United States, 414
F.2d 139, 142 (Sth Cir. 1969) (Rule 5(a) does not apply when a prisoner is in state custody). And the
time limits in the Speedy Trial Act, 18 U.S.C. § 3161(c), do not begin to run until he appears before
“a judicial officer of the court in which (the) charge (was) pending.” United States v. Umbower, 602
F.2d 754, 758-59 (5th Cir. 1979); United States v. Shahryar, 719 F.2d 1522, 1524 (11th Cir. 1983).

DONE AND ORDERED this Jie day of October, 2019.

   

S D. WHITTEMORE
ted States District Judge

   

Copies to: Defendant, Counsel of Record
